Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.	
		
Formal Matters
Applicant's response, filed 11 May 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
This application has been transferred within the Office as a result of Examiner Wrzesinski’s reassignment.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 9, and 17 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 22 October 2018 claiming benefit to Provisional Application 62/748,667.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a message processor for processing messages from a service provider in claims 1, 9, and 17;
an eligibility verifier for obtaining eligibility benefits data for the client from a payer system corresponding to the client using the client identifier in claims 1, 9, and 17; -AND-
an estimator for generating a first estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider in claims 1, 9, and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a message processor includes the structure of a software application, module, or computing device (Specification in ¶ 0031)
an eligibility verifier includes the structure of a software application, module, or computing device (Specification in ¶ 0036); -AND-
an estimator includes the structure of a software application, module, or computing device (Specification in ¶ 0038).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-20 are drawn to a system, method, or manufacture, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for providing pre-service client navigation in part performing the steps of: convert the message to a standardized message using a first standardized format associated with service provider messages and for use with messages received from the plurality of service provider systems, the standardized message including service provider information; determine if the standardized message meets one or more estimate criteria rules; extract from the standardized message, a client identifier associated with the client; obtain eligibility benefits data for the client from a payer system corresponding to the client using the client identifier; automatically generate a first estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider; automatically generate a first elasticity estimate corresponding to the first estimate based at least in part on the service information, wherein the first elasticity estimate calculates a probability that the first estimate will change and a range within which the first estimate is likely to change, the first elasticity estimate determined based at least in part on a first plurality of factors; generate [an interface] including the first estimate, the first elasticity estimate, and the first plurality of factors for navigating the client through a pre- service workflow prior to the client receiving the at least one upcoming service; detect updated service information associated with the client from the service provider, wherein the updated service information indicates a change in a treatment method associated with the at least one upcoming service for the client, wherein the change in a treatment method meets at least one predetermined criteria; automatically generate a second estimate for the client responsibility amount and a second estimate elasticity corresponding to the second estimate, the second elasticity estimate determined based at least in part on a second plurality of factors different from the first plurality of factors; and generate [an interface] including the second estimate, the second elasticity estimate, and the plurality of factors.
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid; MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Independent claim 9 recites a method for providing pre-service client navigation in part performing the steps of: convert the message to a standardized message using a first standardized format associated with service provider messages and for use with messages received from the plurality of service provider systems, the standardized message including service provider information; determine if the standardized message meets one or more or more estimate criteria rules; extract from the standardized message, a client identifier associated with the client; obtaining eligibility benefits data for the client from a payer system corresponding to the client using the client identifier; automatically generating a first estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider; automatically generating a first elasticity estimate corresponding to the first estimate based at least in part on the service information, wherein the first elasticity estimate calculates a probability that the first estimate will change and a range within which the first estimate is likely to change, the first elasticity estimate determined based at least in part on a first plurality of factors; generating [an interface] including the first estimate, the first elasticity estimate, and the first plurality of factors for navigating the client through a pre-service workflow prior to the client receiving the at least one upcoming service; detecting updated service information associated with the client from the service provider, wherein the updated service information indicates a change in a treatment method associated with the at least one upcoming service for the client, wherein the change in a treatment method meets at least one predetermined criteria; automatically generating a second estimate for the client responsibility amount and a second estimate elasticity corresponding to the second   estimate, the second elasticity estimate determined based at least in part on a second plurality of factors different from the first plurality of factors; and generating [an interface] including the second estimate, the second elasticity estimate, and the plurality of factors.
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid; MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Independent claim 17 recites a computer-readable storage device including computer readable instructions in part performing the steps of: convert the message to a standardized message using a first standardized format associate with service provider messages and for use with messages received from the plurality of service provider systems, the standardized message including service provider information; determine if the standardized message meets one or more estimate criteria rules; extract, from the standardized message, a client identifier associated with the client; obtain eligibility benefits data for the client from a payer system corresponding to the client using the client identifier; automatically generate a first estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider; automatically generate a first elasticity estimate corresponding to the first estimate, wherein the first elasticity estimate calculates a probability that the first estimate will change and a range within which the first estimate is likely to change, the first elasticity estimate determined based at least in part on a first plurality of factors; generate [an interface] including the first estimate, the first elasticity estimate, and the first plurality of factors for navigating the client through a pre-service workflow prior to the client receiving the at least one upcoming service; electronically detect updated service information associated with the client from the service provider, wherein the updated service information indicates a change in a treatment method associated with the at least one upcoming service for the client, wherein the change in a treatment method meets at least one predetermined criteria; automatically generate a second estimate for the client responsibility amount and a second estimate elasticity corresponding to the second estimate, the second elasticity estimate determined based at least in part on a second plurality of factors different from the first plurality of factors; and generate [an interface] including the second estimate, the second elasticity estimate, and the plurality of factors.
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid; MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 9, and 17 recite a processing device, computer readable data storage device, message processor, an eligibility verifier, an estimator, and/or user interface. The specification defines the processing device, computer readable data storage device, message processor, eligibility verifier, estimator, and/or user interface as any computing device and corresponding hardware capable of performing the claimed processes (see the Specification in ¶ 0022 disclosing the wide variety of generic computing devices). The use of a processing device, computer readable data storage device, message processor, an eligibility verifier, an estimator, and/or user interface only recites the hardware as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 9, and 17 recite receive [/ing by a message processor,] a message from a service provider system of a plurality of service provider systems, wherein the message includes data specifying at least one upcoming service for a client and is in a first format associated with the service provider system; store/ing the first estimate and the first elasticity estimate in a data store; and receive/ing an indication of a selection to access the client navigation system. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1, 9, and 17 recite transmit/ting, by a client navigation system, a notification to a communication device of the client, wherein the notification includes a link to access the first estimate and the first elasticity estimate.  The use of a transmit/ting, by a client navigation system, a notification to a communication device of the client, wherein the notification includes a link to access the first estimate and the first elasticity estimate only recites the transmission as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 9, and 17 recite a processing device, computer readable data storage device, message processor, an eligibility verifier, an estimator, and/or user interface. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1, 9, and 17 recite receive [/ing by a message processor,] a message from a service provider system of a plurality of service provider systems, wherein the message includes data specifying at least one upcoming service for a client and is in a first format associated with the service provider system; store/ing the first estimate and the first elasticity estimate in a data store; and receive/ing an indication of a selection to access the client navigation system.  The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claims 1, 9, and 17 recite transmit/ting, by a client navigation system, a notification to a communication device of the client, wherein the notification includes a link to access the first estimate and the first elasticity estimate.  The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2, 4, 8, 10, 12-13, 15-16, 18, and 20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 9, and 17, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 3, 5, 11, and 19 only serve to further limit or specify the features of  independent claims 1, 9, and 17 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. The claims also recite the additional element of a machine learning algorithm for learning trigger factors. The use of a machine learning algorithm is only recited as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Additionally, this is well understood, routine, and conventional activity. This position is supported by (1) Johnson et al. (US Patent Pub No 2017/0235901) teaching on identifying data points for use in generating a cost estimate, providing pre-qualification during a cost-estimation phase of patient processing when the lender's terms and the originally offered terms differ, the estimate analyzer 120 will use the difference to adjust how it provides estimates in the future from the corresponding lender by a machine learning approach in the Detailed Description in ¶ 0043 and the Abstract; (2) Srinivas et al (US Patent Pub No 2016/0203279) teaching on a estimating a reduction in lifetime out-of-pocket expenses to the insured and direct cost to the insurer with an incentive-based plan via an algorithm for providing differential analysis of predicted life-time costs and predicted cost reductions in the Detailed Description in ¶ 0034, ¶ 0054, ¶  and the Abstract; and (3) Pingali and Appana (US Patent Pub 2017/0004279) teaching on a machine learning algorithm for predicting healthcare event costs in the Detailed Description in ¶ 0031-32, ¶ 0039-41,  and the claims in claim 13. 
Claims 3 and 14 only serve to further limit or specify the features of independent claims 1 and 9 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.  The claims also recite the additional element of transmitting a text message that can be received by a text messaging application operating on the client's communication device and displayed or played audibly to the client. The limitation is only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. The use of text messages to transmit a notification to a device is well understood, routine, and conventional activity. This position is supported by (1) Mahadkar, et al. (US Patent Pub No 2014/0379361) teaching on sending healthcare claim information via a notification text messages, emails, and/or the like in the Detailed Description in ¶  0018; and  Coluni, et al. (US Patent No 8,682,688) teaching on sending a healthcare claim information via a mobile device as text in Claim 8 and the Detailed Description in col 3 lines 4-12. 
Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed  with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant first asserts that the claim do not recite a method of organizing human activity or a mathematical calculation. Applicant asserts that "certain methods of organizing human activity" may only be selected from the provided groupings and that the instant claims do not fit into the enumerated categories – notably the sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions. Examiner disagreed. The human interaction subgroup “managing personal behavior or relationships or interactions between people” would include a biosurveillance information storage interaction. It is important to note that the text within the parentheses stating social activities, teaching, and following rules or instructions are provided as examples and not an exclusive listing and that the October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. However, without conceding that the claims recite a method of organizing human activity, Examiner, as indicated above, believes the claims are best categorized in the mental process grouping.
Applicant then asserts that the judicial exception is integrated into a practical application similar to Example 42 of the Subject Matter Eligibility Examples. Applicant asserts that the claims integrate the abstract idea into a practical application and impose meaningful limitations on the abstract idea by providing an improvement to technology and the functionality of a computing device, drawing factual comparisons to Example 42 Claim 1 of the 2019 Patent Subject Matter Eligibility Examples 37-42 (Jan 7, 2019). Examiner does not agree with the comparisons drawn and finds Example 42 distinguishable from the instant claims. Example 42's abridged background provides the technical problem of latency and incompatibility between remote devices stating "medical providers must continually monitor a patient’s medical records for updated information, which is often-times incomplete since records in separate locations are not timely or readily-shared or cannot be consolidated due to format inconsistencies as well as physicians who are unaware that other physicians are also seeing the patient for varying reasons" wherein the technical solution is reflected in the claim language. The instant application, however, present a non-technical problem – providing patients with accurate estimate information prior to services being rendered. The solution to the problem is rooted in an improvement to the abstract idea itself and not a technical failure of a computer system. The specification fails to discuss any details of a data latency or incompatibility technological failure in the prior art. The additional elements can best be characterized as tools to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples., v.”).
Applicant finally asserts that some limitations of the claims are not well understood, routine, or conventional activity, reciting nearly all of the limitations of the independent claims. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Only the additional elements of Step 2A Prong 2 are under consideration in Step 2B. Step 2B then considers if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abramowitz (US Patent Pub No 2016/0125149) teaching on filtering client data and information to produce customized data based on an individual’s identity and insurance policy type;
Boerger et al. (US Patent Pub No 2014/0149135) teaching on a method for estimating an expected payment associated with a medical service for a patient based on, at least, past payments for similar medical services provided to other individuals;
Medeiros et al. (US Patent Pub No 2011/0071854) teaching on a system for estimating health plan members’ out of pock payments; -AND-
Ellis et al., Health care demand elasticities by type of service, 55 J Health Econ 232-243 (Sept 2017) teaching on calculating healthcare service price elasticities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626